 

EXHIBIT 10.2



 

AMENDMENT TO BIOSCRIP, INC.

2008 EQUITY INCENTIVE PLAN

 

This AMENDMENT TO THE BIOSCRIP, INC. 2008 EQUITY INCENTIVE PLAN (the
“Amendment”), is made on the date last below written by BIOSCRIP, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”).

 

WHEREAS, the Company adopted the BioScrip, Inc. 2008 Equity Incentive Plan
effective April 28, 2008, as amended on June 10, 2010 (the “Plan”); and

 

WHEREAS, Section 15 of the Plan provides that the Company may amend the Plan
from time to time; and

 

WHEREAS, the Company wishes to amend the Plan to increase the number of shares
of Common Stock in the aggregate that may be subject to Awards granted to
directors.

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.Section 3.1 of the Plan shall be amended and restated to read as follows:

 

3.1 Number of Shares (a) Subject to adjustment as provided in Section 15, a
total of 6,855,000 shares of Stock shall be authorized for issuance under the
Plan (which number shall include the 6,855,000 shares of Stock previously
authorized for issuance under the Plan), all of which may be subject to ISOs,
less one (1) share of Stock for every one (1) share of Stock that was subject to
an Option or Stock Appreciation Right granted after December 31, 2007 under the
Prior Plan and one and one-half (1.5) shares of Stock for every one (1) share of
Stock that was subject to an Award other than an Option or Stock Appreciation
Right granted after December 31, 2007 under the Prior Plan. In no event may more
than 1,000,000 shares of Stock in the aggregate be subject to Awards granted to
Directors. Any shares of Stock that are subject to Awards of Options or Stock
Appreciation Rights shall be counted against this limit as one (1) share of
Stock for everyone one (1) share of Stock issued. Any shares of Stock that are
subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as one and one-half (1.5) shares of Stock for every
one (1) share of Stock issued.

 

2.Except as provided in this Amendment, no other changes or amendments shall be
made to the Plan as previously stated (including all prior amendments) and the
remainder thereof shall remain in full force and effect.

 



 



IN WITNESS WHEREOF, the Company has executed this Amendment on this 7th day of
May, 2013.     COMPANY: BIOSCRIP, INC.       By /s/ Kimberlee C. Seah         

 





 



